Title: To Thomas Jefferson from Craven Peyton, 3 March 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 3d March 1803.
          
          I recvd. the draft on Mesrs. Gibson & Jefferson for One Thousand Dollars. which answerd my purpose Just as Cash the arrangement I have made in this place with Mr. Robt. Burten for the ballance which is due him, is to obtain a Draft from you on Gibson & Jefferson in his favour payable the first week in July Next for 1300 $. this he has been goodenough to receave although he might open an execution Next Month for his Money. now sir if you will be so Obligeing as to execute the draft Directed to Gibson & Jefferson, in a letter you will releave me much, & I hope you will perceave my wish to accomodate you inforcing the payment as far off as possible. please forward the draft by return mail as I shall be compeled to stay hear untill it is Negotiated. 
          With real Esteem Yr. mst. Obt.
          
            C Peyton
          
        